The Attorney’General                         of Texas
                                             May 7, 1981
MARK WHITE
Attorney General
                   Honorable Ron Jackson                       Opinion No. ~~-334
                   Executive Director
                   Texas Youth Council                         Re: Whether teachers employed by
                   8900 Shoal Creek Boulevard                  Texas Youth Council are entitled to
                   Austin, Texas 78766                         longevity pay under article 6813d,
                                                               V.T.C.S.
                   Honorable George W. McNiel
                   The State Auditor
                   Sam Houston Office Building
                   Austin, Texas 78711



                         Your questions concern article SSlSd, V.T.C.S., and article II, section
                   2a of House Bill 558, the General Appropriations Act, Acts 1979, 66th Leg.,
                   ch. 843. Article 68134 provides that:

                               . . .each state employee covered by the Position
                               Classification Act of 1961, each line item or exempt
                               state employee [andI each regular full-time hourly
                               employee of the state. . . is entitled to longevity pay
                               of a maximum of $4 per month for each year of
                               service as an employee of the state up to and
                               includfng 25 years of service.

                   Article II, section 2a, of the appropriations   act provides as follows:

                                   (a) SALARY PROVISIONS.            (1)   EXEMPT
                               POSITIONS. Positions employed in institutions. . . of
                               the. . . Texas Youth Council, which are exempt from
                               the Position Classification   Plan, shall be paid at
                               annual salary rates not to exceed those specified in
                               this Section. . . .

                               . . . .

                                   (5) TEACHERS. Each. . . classroom -teacher. . .
                               shall receive as a minimum salary the clessroom or
                               exceptional teachers monthly salary rate, plus incre-
                               ments specified in Senate Bill No. 116, Acts of the
                               Fifty-first Legislature, 1949, as amended [see Public
                               Education Compensation Plan, section 16.056 of the
                               Education Code]. . . .



                                                   p. 1082
                                                                                        ‘    1




Honorable Ron Jackson
Honorable George W. McNiel
Page Two    (Mu-334)




                Salary rates in excess of   the minimum amounts specified       in
            Senate Bill No. 116. . . may     be paid; but such approved rates
            shall never exceed the rates    of pay for like pOSitiOnS pard in the
            public schools of the city in   which the State School or Home is
            located. (Emphasis added)

Acts1979,66th   Leg., ch. 843, art. II, §2a, at 2540, 43-44.

      Mr. Jackson asks the following questions:

                1. Are teachers employed by         the Texas Youth Council
            (TYC) state employees for purposes       of receiving longevity pay
            under article 6813d, when they          already receive a salary
            supplement for longevity under the      Texas State Public Educa-
            tion Compensation Plan?

                2. If they are, may the TYC authorize payment of longevity
           pay to a teacher when such payment would result in a higher
           salary rate than that paid fcirlike positions in the public schook
           of the city in which the state school is located, notwithstanding
           the provisions of article 11, section 2a(5) of the appropriations
           act?

      Mr. McNiel asks these questions:

               1. Should the state’s payment of a portion of the employee’s
           share of social security contributions required by Senate Bill
           No. 20, Acts of the Sixty-fifth Legislature, be considered. in
           calculating the salary rate of the teacher for comparison with
           the rates of pay for like positions in the public schook of the
           city in which the state school is located?

               2: Should the state’s contribution for the employee’s group
           insurance premiums be included in determining the teacher’s
           salary rate?

       We .will address both of Mr. Jackson’s questions at the same time. First, this
office has previously held that TYC teachers are state employees for purposes of
receivingpay    for accrued vacation time, Attorney General Opinion H-829 fl976), and
sick leave, Attorney General Opinion H-775 (1976). While those opinions dealt with
provisiorw of the 1975 appropriations act, we pemeive no basis for reaching a different
conclusion with respect to whether they are%tate          employees” within article 6813d.
We therefore conclude that, inasmuch as their positions are exempt from the Position
Classification Plan, s     article II, section 2(a)(l) of the 1979 General Appropriations
Act, TYC teachers are “exempt state employees” within article 6813d and are
therefore eligible for longevity pay under that provision.




                                     p. 1083
Honorable Ron Jackson
Honorable George W. McNiel
Page Three   (~~-334)




       You ask whether the TYC may authorize payment of longevity pay ~to a TYC
teacher “when such payment would result in a higher salary rate than that paid for like
positions in the public schools of the city in which the state school is located.” If, as
your question assumes, a TYC teacher’s “salary rate” would in fact be increased by the
addition of such longevity pay, we would answer this question in the negative. It is our
opinion, however, that a TYC teacher’s “salary rate”, as that term is used in article II,
section 2a of the appropriations act, is computed on the basis of the k.salary       paid
the teacher. Longevity pay which a TYC teacher receives pursuant to artrcle 6813d is
not part of that base salary, and, therefore, is not to be considered when calculating
the teacher’s “salary rate.” See General Appropriations Act, Acts 1979, 66th Leg., ch.
843, art 11, S18, at, 2555, (ahod      for computing TYC teacher’s salary rates).     We
therefore conclude that a TYC teacher may receive longevity pay under article 6813d
without violating article II, section 2a(5) of the 1979 General Appropriations Act.

       We now turn to Mr. McNiel’s questions.        Article 695h, V.T.C.S., sets forth
provisions governing federal old age survivors’ insurance coverage for state employees
and defines the state’s obligations with respect to contributions on behalf of state
employees under that program. Article 3.51 of the Insurance Code authorizes the state
and its agencies to procure contracts with licensed insurance companies for purposes
of insuring employees.    Section l(a) thereof provides that premiums may be paid in
whole or in part from funds contributed by the employer and/or by the insured
employees.

        Contributions made by the state on behalf of its employees under article 69511,
V.T.C.S., and article 3.51 of the Insurance Code undeniably constitute a benefit which
the employee receives by virtue of his employment.     However, we are here concerned
only with the question of whether said contributions are to be considered in calculating
a TYC teacher’s salary rate for purposes of comparing that rate to the salary rate
established for a like position” in the public schook of the city in which the TYC
facility is located. We answer that question in the negative.

       Unlike article 3.51 of the Insurance Code, article 695h expressly provides that
contributions made by the state are not to be considered compensation under any law
of this state. See V.T.C.S. art. 695h, S4. This provision, standing alone, would appear
to answer youiirst      question.   However, even if article 695h contained no such
provision, we would conclude that contributions made ,by the state under that statute,
like those made under article 3.51 of the Insurance Code, should not be considered in
computing a TYC teacher’s salary rate.        They do not constitute additions to the
employee’s base salary. In our opinion, the legislature intended that, ~for purposes of
calculating a TYC teacher’s “sslary rate” under the 1979 General Appropriations Act,
only those amounts included in the teacher’s base salary should be considered.

                                    SUMMARY

               Teachers employed by the Texas Youth Council may receive
           longevity pay under article 6813d, V.T.C.S., without violating




                                     p. 1084
Honorable Ron Jackson
Honorable George W. McNiel
Page Pour   (Mu-3341




           the provisiorm of article II, section 2a(51 of the 1979 General
           Appropriations Act. Ccntributions ma& by the state on behalf
           of a TYC teacher for purposes of social security and employees
           group insurance premiums are not to be considered in calcula-
           ting that teacher’s salary rate for purposes of article II, section
           2a(5) of the act.

                                              Very truly yours,



                                              MARK      WHITE
                                              Attorney General of Texes

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVRD:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Edna Ramon
Bruce Youngblood




                                       p. 1085